TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00014-CR






Michael Bader, Appellant



v.



The State of Texas, Appellee







FROM THE COUNTY COURT AT LAW NO. 3 OF TRAVIS COUNTY


NO. 508348, HONORABLE DAVID CRAIN, JUDGE PRESIDING






PER CURIAM

This is an appeal from a judgment of conviction for criminal trespass.  Sentence was
imposed on October 28, 1998.  The deadline for either requesting a new trial or perfecting appeal
was therefore November 27, 1998.  Tex. R. App. P. 21.4(a), 26.2(a)(1).  Both a motion for new
trial and notice of appeal were filed on December 1, 1998.  Because the motion for new trial was
untimely, it did not extend the time for perfecting appeal.  Tex. R. App. P. 26.2(a)(2).  No
extension of time for filing notice of appeal was requested.  Tex. R. App. P. 26.3.  There is no
indication that notice of appeal was properly mailed to the district clerk within the time prescribed
by rule 26.2(a).  Tex. R. App. P. 9.2(b).  Under the circumstances, we lack jurisdiction to dispose
of the purported appeal in any manner other than by dismissing it for want of jurisdiction.  See
Slaton v. State, No. 475-98 (Tex. Crim. App. Jan. 12, 1999); Olivo v. State, 918 S.W.2d 519,
523 (Tex. Crim. App. 1996).

The appeal is dismissed.


Before Chief Justice Aboussie, Justices Kidd and Patterson

Dismissed for Want of Jurisdiction

Filed:   February 4, 1999

Do Not Publish